DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 9, 11-12, 15-17, 19-20, and 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, 22, and 28, the limitation "at least one of the plurality of discrete layers…at least one of the plurality of discrete layers" would render the claims indefinite since the same terms "at least one of the plurality of discrete layers” and “at least one of the plurality of discrete layers" are repeated without proper antecedent basis for this limitation in the claims.  Dependent claims, which depend from claims 1, 11, 22, and 28, are rejected by virtue of their dependencies.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 11-12, 15-17, 22-26, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (WO 2018/125081; hereinafter “Rachmady”). 
Regarding Claim 1, referring to at least Figs. 2F and related text, Rachmady teaches an apparatus (page 9, lines 15-30, a transistor such as nanowire or gate-all-around GAA transistor), comprising: a substrate (200) (page 9, lines 31-32); a graded planar buffer layer (210 with concentration of one or more materials being graded), which comprises a plurality of discrete layers (210 formed of a multilayer structure including at least two layers), on the substrate (page 11, lines 3-27); a patterned mask (230) on a top surface of the graded planar buffer layer, the patterned mask comprising an opening (235) through which the graded planar buffer layer is exposed (Fig. 2E and page 14, lines 5-23); and a nanowire (240) on the graded planar buffer layer in the opening of the patterned mask (Fig. 2F and page 15, lines 15-22 and page 17, lines 21-34), wherein a lattice constant of the graded planar buffer layer is between a lattice constant of the substrate and a lattice constant of the nanowire (page 8, lines 1-11 and page 12, lines 16-19 and page 20, lines 31-33); and the substrate comprises indium phosphide (page 9, line 32 – page 10, line 14).
While Rachmady does not explicitly disclose “at least one of the plurality of discrete layers comprises indium aluminum arsenide and at least one of the plurality of discrete layers comprises indium gallium arsenide, and the nanowire comprises indium gallium arsenide and indium arsenide”, Rachmady disclose that the plurality of discrete layers comprise group III-V semiconductor materials (page 7, lines 1-6 and page 11, lines 13-15) and the nanowire comprises a multilayer including at least two layers, wherein the nanowire is formed of group III-V semiconductor materials (page 7, lines 1-6 and page 17, lines 21-34).  Furthermore, Rachmady discloses any suitable III-V semiconductor materials including at least one III element (e.g., aluminum, gallium, indium) and at least one group V element (e.g., phosphorus, arsenic, antimony) for the buffer layer and the nanowire (page 7, lines 1-6, page 11, lines 13-15, and page 17, lines 21-34).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize any suitable combination of group III-V semiconductor materials including at least one group III element and at least one group V element disclosed in Rachmady’s reference to form the buffer layer comprising the plurality of discrete layers (e.g., one of the plurality of layers including indium aluminum arsenide and another one of the plurality of layers including indium gallium arsenide) and the nanowire comprising the multilayers (e.g., one of the multilayers including indium gallium arsenide and another one of the multilayers including indium arsenide) with predictable functionalities of the buffer layer and the nanowire. 
Regarding Claim 11, referring to at least Figs. 2A-2F and related text, Rachmady teaches a method of manufacturing an apparatus (page 9, lines 15-30, a transistor such as nanowire or gate-all-around GAA transistor), comprising: providing a substrate (200) (Fig. 2A and page 9, lines 31-32); providing a graded planar buffer layer (210 with concentration of one or more materials being graded), which comprises a plurality of discrete layers (210 formed of a multilayer structure including at least two layers), on the substrate (Fig. 2B and page 11, lines 3-27); providing a patterned mask (230) on a top surface of the graded planar buffer layer, the patterned mask comprising an opening (235) through which the graded planar buffer layer is exposed (Fig. 2E and page 14, lines 5-23); and providing a nanowire (240) on the graded planar buffer layer in the opening of the patterned mask (Fig. 2F and page 15, lines 15-22 and page 17, lines 21-34), wherein the graded planar buffer layer is provided such that a lattice constant of the graded planar buffer layer is between a lattice constant of the substrate and a lattice constant of the nanowire (page 8, lines 1-11 and page 12, lines 16-19 and page 20, lines 31-33); and the substrate comprises indium phosphide (page 9, line 32 – page 10, line 14).
While Rachmady does not explicitly disclose “at least one of the plurality of discrete layers comprises indium aluminum arsenide and at least one of the plurality of discrete layers comprises indium gallium arsenide, and the nanowire comprises indium gallium arsenide and indium arsenide”, Rachmady disclose that the plurality of discrete layers comprise group III-V semiconductor materials (page 7, lines 1-6 and page 11, lines 13-15) and the nanowire comprises a multilayer including at least two layers, wherein the nanowire is formed of group III-V semiconductor materials (page 7, lines 1-6 and page 17, lines 21-34).  Furthermore, Rachmady discloses any suitable III-V semiconductor materials including at least one III element (e.g., aluminum, gallium, indium) and at least one group V element (e.g., phosphorus, arsenic, antimony) for the buffer layer and the nanowire (page 7, lines 1-6, page 11, lines 13-15, and page 17, lines 21-34).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize any suitable combination of group III-V semiconductor materials including at least one group III element and at least one group V element disclosed in Rachmady’s reference to form the buffer layer comprising the plurality of discrete layers (e.g., one of the plurality of layers including indium aluminum arsenide and another one of the plurality of layers including indium gallium arsenide) and the nanowire comprising the multilayers (e.g., one of the multilayers including indium gallium arsenide and another one of the multilayers including indium arsenide) with predictable functionalities of the buffer layer and the nanowire. 
Regarding Claim 22, referring to at least Figs. 2F and related text, Rachmady teaches an apparatus (page 9, lines 15-30, a transistor such as nanowire or gate-all-around GAA transistor), comprising: a substrate (200) (page 9, lines 31-32); a graded planar buffer layer (210 with concentration of one or more materials being graded), which comprises a plurality of discrete layers (210 formed of a multilayer structure including at least two layers), on the substrate (page 11, lines 3-27); a patterned mask (230) on a top surface of the graded planar buffer layer, the patterned mask comprising an opening (235) through which the graded planar buffer layer is exposed (Fig. 2E and page 14, lines 5-23); and a nanowire (240) on the graded planar buffer layer in the opening of the patterned mask (Fig. 2F and page 15, lines 15-22 and page 17, lines 21-34), wherein a lattice constant of the graded planar buffer layer is between a lattice constant of the substrate and a lattice constant of the nanowire (page 8, lines 1-11 and page 12, lines 16-19 and page 20, lines 31-33); the substrate comprises gallium antimonide (page 9, line 32 – page 10, line 14); and the nanowire comprises indium arsenide (page 7, lines 1-6 and page 17, lines 21-34).
While Rachmady does not explicitly disclose “at least one of the plurality of discrete layers comprises aluminum gallium arsenide antimonide, and at least one of the plurality of discrete layers comprises indium arsenide”, Rachmady disclose that the plurality of discrete layers comprise group III-V semiconductor materials (page 7, lines 1-6 and page 11, lines 13-15).  Furthermore, Rachmady discloses any suitable III-V semiconductor materials including at least one III element (e.g., aluminum, gallium, indium) and at least one group V element (e.g., phosphorus, arsenic, antimony) for the buffer layer (page 7, lines 1-6, page 11, lines 13-15).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize any suitable combination of group III-V semiconductor materials including at least one group III element and at least one group V element disclosed in Rachmady’s reference to form the buffer layer comprising the plurality of discrete layers (e.g., one of the plurality of layers including aluminum gallium arsenide antimonide and another one of the plurality of layers including indium arsenide) with predictable functionalities of the buffer layer. 
Regarding Claim 28, referring to at least Figs. 2A-2F and related text, Rachmady teaches a method of manufacturing an apparatus (page 9, lines 15-30, a transistor such as nanowire or gate-all-around GAA transistor), comprising: providing a substrate (200) (Fig. 2A and page 9, lines 31-32); providing a graded planar buffer layer (210 with concentration of one or more materials being graded), which comprises a plurality of discrete layers (210 formed of a multilayer structure including at least two layers), on the substrate (Fig. 2B and page 11, lines 3-27); providing a patterned mask (230) on a top surface of the graded planar buffer layer, the patterned mask comprising an opening (235) through which the graded planar buffer layer is exposed (Fig. 2E and page 14, lines 5-23); and providing a nanowire (240) on the graded planar buffer layer in the opening of the patterned mask (Fig. 2F and page 15, lines 15-22 and page 17, lines 21-34), wherein the graded planar buffer layer is provided such that a lattice constant of the graded planar buffer layer is between a lattice constant of the substrate and a lattice constant of the nanowire (page 8, lines 1-11 and page 12, lines 16-19 and page 20, lines 31-33); and the substrate comprises gallium antimonide (page 9, line 32 – page 10, line 14); and the nanowire comprises indium arsenide (page 7, lines 1-6 and page 17, lines 21-34).
While Rachmady does not explicitly disclose “at least one of the plurality of discrete layers comprises aluminum gallium arsenide antimonide, and at least one of the plurality of discrete layers comprises indium arsenide”, Rachmady disclose that the plurality of discrete layers comprise group III-V semiconductor materials (page 7, lines 1-6 and page 11, lines 13-15).  Furthermore, Rachmady discloses any suitable III-V semiconductor materials including at least one III element (e.g., aluminum, gallium, indium) and at least one group V element (e.g., phosphorus, arsenic, antimony) for the buffer layer (page 7, lines 1-6, page 11, lines 13-15).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize any suitable combination of group III-V semiconductor materials including at least one group III element and at least one group V element disclosed in Rachmady’s reference to form the buffer layer comprising the plurality of discrete layers (e.g., one of the plurality of layers including aluminum gallium arsenide antimonide and another one of the plurality of layers including indium arsenide) with predictable functionalities of the buffer layer. 
Regarding claims 2, 12, 23, and 29 Rachmady teaches wherein the lattice constant of the graded planar buffer layer partially or completely transitions between the lattice constant of the substrate and the lattice constant of the nanowire between a first surface of the graded planar buffer layer on the substrate and a second surface of the graded planar buffer layer on which the nanowire is provided (page 8, lines 1-11 and page 12, lines 16-19 and page 20, lines 31-33).
Regarding claims 5, 15, 24, and 30, Rachmady and Yang teaches wherein each of the plurality of discrete layers having different properties (pages 11, lines 20-27).
Regarding claims 6, 16, 25, and 31, Rachmady teaches wherein the graded planar buffer layer is electrically insulating (page 21, lines 22-24).
Regarding claims, 7, 17, 26, and 32, Rachmady teaches wherein a thickness of the graded planar buffer layer is between 100 nm and 50000 nm (page 12, lines 5-7).

Claims 9, 19-20, 27, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady as applied to claim 1, 11, 22, or 28 above, and further in view of Kunert et al. (US 2017/0054021; hereinafter “Kunert”).
Regarding Claims 9, 19, 27, and 33, teaching of Rachmady has been discussed above including the nanowire.  However, Rachmady does not explicitly disclose that the nanowire comprises a nanowire buffer layer and an active layer on the nanowire buffer layer.  Kunert teaches an apparatus and a method for manufacturing a nanowire structure (Fig. 2 and paragraph 60, a transistor), which is in the same field of endeavor to that of Rachmady, comprising: a nanowire (12 and 3) formed on a buffer layer (11) (paragraphs 70-72),wherein the nanowire comprises a nanowire buffer layer (12) and an active layer (3) on the nanowire buffer layer with the nanowire buffer layer (12) as an interface between the buffer layer and the active layer for reducing/relaxing lattice strain (paragraphs 71-72).  Kunert further teaches wherein a lattice constant of the nanowire buffer layer is between the lattice constant of the graded planar buffer layer and a lattice constant of the active layer (paragraph 72).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Rachmady with that of Kunert in order to reduce/relax lattice strain between the buffer layer and the active layer. 
Regarding claim 20 and 34, teaching of Rachmady has been discussed above except a superconductor layer on the nanowire.  Kunert teaches an apparatus (Fig. 2 and paragraph 60, a transistor), which is in the same field of endeavor to that of Rachmady, comprising: a superconductor (extremity) formed on a nanowire (12 and 3) (paragraph 140).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Rachmady with that of Kunert in order to provide a fabricated device/apparatus with the desired component.

Response to Arguments
Applicant’s arguments with respect to amended claims and newly submitted claims have been considered but are moot in view of new grounds of rejection as set forth above in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL WHALEN/Primary Examiner, Art Unit 2829